COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DAVID F. WHITE

v.   Record No. 1405-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
COLEMAN ADAMS CONSTRUCTION, INC.                  DECEMBER 5, 1995
AND
GLOBE INDEMNITY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
              (Robert L. Flax; Flax, Embrey & Stout, on brief), for
              appellant.

              (Richard D. Lucas; Woods, Rogers & Hazlegrove, on
              brief), for appellees.



     David F. White ("claimant") contends that the Workers'

Compensation Commission erred in finding he failed to prove that

his April 25, 1994 arthroscopic shoulder surgery and resulting

disability were causally related to his compensable May 28, 1982

injury by accident.    The commission also found that claimant's

July 5, 1994 change in condition application was barred by the

twenty-four month limitations period contained in Code

§ 65.2-708.    A review of the record and the briefs of the parties

reveals that White failed to appeal the limitations finding.

Therefore, it is binding and conclusive upon us on appeal, and is

dispositive of this appeal.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.   We need not address the


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
causation issue.   Claimant's motion to assess costs of the

appendix is denied.

                                     Affirmed.




                                 2